Citation Nr: 1024171	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  07-39 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to January 
1990, from October 1990 to June 1991, from March to August of 
1992, from January to May of 1996, and from December 1997 to 
August 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision issued by 
the Atlanta, Georgia Department of Veterans Affairs (VA) 
Regional Office (RO).

The December 2007 Statement of the Case also addressed claims 
for service connection for gastritis with hiatal hernia 
(claimed as irritable bowel syndrome) and thyroiditis.  In 
her December 2007 Substantive Appeal, however, the Veteran 
limited the appeal to the depression issue.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

To date, the Veteran has not been afforded a VA examination 
in conjunction with her claim for service connection for 
depression.  Her service treatment records, however, contain 
summaries of hospitalization in September 1985 concerning 
psychiatric treatment.  The summary of her one-day 
hospitalization at Barksdale Air Force Base contains the 
impression of major depressive episode, with possible 
suicidal ideation, rule out postpartum depression.  She was 
transferred to the hospital at Sheppard Air Force Base; the 
diagnosis after her twelve-day hospitalization was adjustment 
disorder with depressed mood.  Moreover, an undated letter 
from an Air Force licensed clinical social worker indicates 
that she had been seen for multiple family issues in 1998 and 
1999.  Post-service private medical records dated since 
September 2005 reflect treatment for depression, and she 
reported a history of depression for 20 years.  Given the 
Veteran's in-service treatment and the fact that she was 
diagnosed with depression approximately one year following 
service, it is the preliminary determination of the Board 
that a VA psychiatric examination is "necessary" to 
ascertain the etiology of the current disability.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006) (the threshold 
for determining whether there is an indication that the 
disability in question may be associated with the Veteran's 
service or with another service-connected disability is low).

Moreover, the claims file does not include records of VA 
psychiatric treatment, but the Veteran reported such 
treatment during her February 2010 Travel Board hearing.  It 
is thus necessary that VA, after ascertaining the facility at 
which she received psychiatric treatment, obtain all records 
corresponding to that treatment.  38 C.F.R. § 3.159(c)(2) 
(2009).

Accordingly, the case is REMANDED for the following action:

1. Ensure that the clinical records of 
the Veteran's hospitalizations in 
September 1985 at Barksdale Air Force 
Base and Sheppard Air Force Base are 
associated with the claims folder. 

2.  After contacting the Veteran to 
determine the location of her recent VA 
psychiatric treatment, if necessary, all 
records of such treatment should be 
requested.  All records obtained pursuant 
to this request must be included in the 
Veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file.

3.  Then, the Veteran should be afforded 
a VA psychiatric examination, with an 
appropriate examiner, to determine the 
nature and etiology of the claimed 
depression.  The examiner must review the 
claims file in conjunction with the 
examination.    


All tests and studies deemed necessary by 
the examiner should be performed, and a 
multi-axial diagnosis should be rendered.  
Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner is requested to offer an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that the diagnosed 
disorder is etiologically related to the 
Veteran's active service, including her 
mental health treatment therein.  A 
complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

4.  After completion of the above 
development, the Veteran's claim should 
be readjudicated.  If the determination 
remains adverse to the Veteran, she and 
her representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


